Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Announces Results From Airborne Survey And Drilling Program at Moonlight Project /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ Assays grade 7.99% copper and 108.6 g/t (3.49 oz) silver over 55 feet TORONTO, July 8, 2010 /CNW/ - Starfield Resources Inc. ("Starfield" or the "Company") (TSX: SRU) today announced interpreted results of a detailed airborne geophysical survey covering the Company's Moonlight project in Plumas County, California, as well as assay results for the project's recently completed drilling program. The detailed airborne geophysical survey, consisting of DIGHEM EM and magnetics, had 100 metre line spacings and totaled 440 line kilometres. The survey confirmed previous geologic mapping and better defined lithologic contacts. The locations of major structures, some of which appear to have served as controlling structures ("feeders") for the copper mineralization, are also evident. In early June, Starfield undertook a second phase of drilling to further evaluate the remaining high grade, structurally controlled copper mineralization adjacent to areas previously mined at the Engels mine. This program consisted of four angled holes (ME10-04 through ME10-07) totaling 1,497 feet. Of these holes, ME10-04 through ME10-06 were drilled proximal to the underground workings a short distance northeast (ME10-04 and ME10-06) and/or southwest (ME10-05) of the 2009 drill holes, while ME10-07 was drilled on strike, but immediately northeast of previous mining operations. The two "step-out" holes returned particularly favorable results. Hole ME10-05 returned 91 feet of 5.09% copper and 68.5 g/t silver, including a 55 foot section of 7.99% copper and 108.6 g/t silver. Hole ME10-04 intersected 84 feet of 2.04% copper and 15.3 g/t silver within a 109 foot section of 1.81% copper and 13.8 g/t silver. "We are extremely pleased with the step-out drilling results," said Andre Douchane, President and CEO. "As soon as funds are available, we intend to follow up with a more intensive drilling program." An illustration of drill hole locations and assays for ME10-05 and ME10-04, in comparison to holes drilled during the 2009 fall exploration program, is available on the Starfield website under this news release at www.starfieldres.com. A more detailed summary of the assay results for the 2010 Moonlight drill program can be found in Table 1 below. The intervals listed are drill core lengths and do not necessarily depict true width. << Table 1 - Moonlight Engels 2010 Copper and Silver Assay Results From To Interval Total Hole No. (feet) (feet) (feet) Cu (%) Ag (g/t) ME10-04 16.0 125.0 109.0 1.81 13.80 including: 16.0 100.0 84.0 2.04 15.30 141.0 178.0 37.0 1.95 22.20 190.0 225.0 35.0 0.79 5.25 ME10-05 10.0 101.0 91.0 5.09 68.50 including: 39.0 94.0 55.0 7.99 108.60 110.0 120.5 10.5 1.46 13.20 159.5 191.5 32.0 2.46 20.20 ME10-06:A 168.0 178.0 10.0 0.76 5.20 213.0 224.0 11.0 0.54 3.86 238.0 245.5 7.5 1.39 12.80 330.0 338.0 8.0 4.90 41.40 ME10-07 262.0 275.0 13.0 1.90 15.70 305.0 310.0 5.0 0.95 9.90 >> Ray Irwin, BSc, P.Geo, is a Qualified Person in accordance with National Instrument 43-101, and is responsible for the technical content of this press release and quality assurance of the exploration data and analytical results. About Starfield Starfield Resources Inc. is an exploration and development stage company exploring for copper, nickel, and platinum group elements (PGE) in North America. The Company has three main projects: a PGE project in Montana's Stillwater District; a copper project in California's historic Moonlight Copper Mining District; and a copper/nickel/cobalt/PGE project in Ferguson Lake, Nunavut. Additional assets include a diamond joint venture in Nunavut, additional copper/nickel/chrome projects in Montana, and a portfolio of eight gold properties in Nevada that are currently under joint venture agreement.
